UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (MARK ONE) / X /QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 4, 2009. OR //TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-14225 HNI Corporation (Exact name of registrant as specified in its charter) Iowa (State or other jurisdiction of incorporation or organization) 42-0617510 (I.R.S. Employer Identification Number) P. O. Box 1109, 408 East Second Street Muscatine, Iowa 52761-0071 (Address of principal executive offices) 52761-0071 (Zip Code) Registrant's telephone number, including area code: 563/272-7400 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES XNO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter prior that the registrant was required to submit and post such files).YESXNO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer XAccelerated filer Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES NO X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practical date. Class Common Shares, $1 Par Value Outstanding at April 4, 2009 44,880,734 HNI Corporation and SUBSIDIARIES INDEX PART I.FINANCIAL INFORMATION Page Item 1.Financial Statements (Unaudited) Condensed Consolidated Balance Sheets April 4, 2009, and January 3, 2009 3 Condensed Consolidated Statements of Income Three Months Ended April 4, 2009, and March 29, 2008 5 Condensed Consolidated Statements of Cash Flows Three Months Ended April 4, 2009, and March 29, 2008 6 Notes to Condensed Consolidated Financial Statements 7 Item 2.Management's Discussion and Analysis ofFinancial Condition and Results of Operations 17 Item 3.Quantitative and Qualitative Disclosures About Market Risk 22 Item 4.Controls and Procedures 22 PART II.OTHER INFORMATION Item 1.Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3.Defaults Upon Senior Securities - None - Item 4.Submission of Matters to a Vote of Security Holders - None - Item 5.Other Information – None - Item 6.Exhibits 23 SIGNATURES 24 EXHIBIT INDEX 25 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited) HNI Corporation and SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS Apr. 4, 2009 (Unaudited) Jan. 3, 2009 ASSETS (In thousands) CURRENT ASSETS Cash and cash equivalents $ 22,130 $ 39,538 Short-term investments 9,900 9,750 Receivables 183,943 238,327 Inventories (Note C) 85,176 84,290 Deferred income taxes 17,291 16,313 Prepaid expenses and other current assets 33,778 29,623 Total Current Assets 352,218 417,841 PROPERTY, PLANT, AND EQUIPMENT, at cost Land and land improvements 23,705 23,753 Buildings 279,746 277,898 Machinery and equipment 528,969 525,996 Construction in progress 12,437 21,738 844,857 849,385 Less accumulated depreciation 545,753 533,779 Net Property, Plant, and Equipment 299,104 315,606 GOODWILL 268,392 268,392 OTHER ASSETS 158,220 163,790 Total Assets $ 1,077,934 $ 1,165,629 See accompanying Notes to Condensed Consolidated Financial Statements. 3 HNI Corporation and SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS Apr. 4, 2009 (Unaudited) Jan. 3, 2009 (As Adjusted) LIABILITIES ANDEQUITY (In thousands, except share and per share value data) CURRENT LIABILITIES Accounts payable and accrued expenses $ 248,312 $ 313,431 Note payable and current maturities of long-term debt and capital lease obligations 55,174 54,494 Current maturities of other long-term obligations 380 5,700 Total Current Liabilities 303,866 373,625 LONG-TERM DEBT 260,550 267,300 CAPITAL LEASE OBLIGATIONS 8 43 OTHER LONG-TERM LIABILITIES 50,648 50,399 DEFERRED INCOME TAXES 28,087 25,271 EQUITY Parent Company shareholders' equity: Capital Stock: Preferred, $1 par value, authorized 2,000,000 shares, no shares outstanding - - Common, $1 par value, authorized 200,000,000 shares, outstanding - 44,881 44,324 April 4, 2009 – 44,880,734 shares; January 3, 2009 – 44,324,409 shares Additional paid-in capital 12,930 6,037 Retained earnings 378,843 400,379 Accumulated other comprehensive income (2,064 ) (1,907 ) Total Parent Company shareholders' equity 434,590 448,833 Noncontrolling interest 185 158 TotalEquity 434,775 448,991 Total Liabilities andEquity $ 1,077,934 $ 1,165,629 See accompanying Notes to Condensed Consolidated Financial Statements. 4 HNI Corporation and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Apr. 4, 2009 Mar. 29, 2008 (As Adjusted) (In thousands, except share and per share data) Net sales $ 405,666 $ 563,383 Cost of sales 280,931 379,345 Gross profit 124,735 184,038 Selling and administrative expenses 136,257 172,555 Restructuring and impairment 5,085 818 Operating income (loss) (16,607 10,665 Interest income 135 463 Interest expense 3,198 3,877 Earnings (loss) before income taxes (19,670 7,251 Income taxes (7,802 3,180 Net income (loss) (11,868 4,071 Less: Net income attributable to the noncontrolling interest (18 (94 ) Net income (loss) attributable to Parent Company $ (11,886 $ 3,977 Net income (loss) attributable to Parent Company per common share – basic $ (0.27 $ 0.09 Average number of common shares outstanding – basic 44,612,079 44,537,399 Net income (loss) attributable to Parent Company per common share – diluted $ (0.27 $ 0.09 Average number of common shares outstanding – diluted 44,612,079 44,705,603 Cash dividends per common share $ 0.215 $ 0.215 See accompanying Notes to Condensed Consolidated Financial Statements. 5 HNI Corporation and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended Apr. 4, 2009 Mar. 29, 2008 (In thousands) Net Cash Flows From (To) Operating Activities: Net income (loss) $ (11,886 ) $ 3,977 Noncash items included in net income: Depreciation and amortization 19,240 17,021 Other postretirement and post employment benefits 462 377 Stock-based compensation 709 285 Excess tax benefits from stock compensation - (11 ) Deferred income taxes 1,712 159 (Gain)/Loss on sale, retirement and impairment of long-lived assets and intangibles 132 619 Stock issued to retirement plan 6,565 6,592 Other – net (501 ) 837 Net increase (decrease) in operating assets and liabilities (6,085 ) (25,484 ) Increase (decrease) in other liabilities (4,719 ) (2,398 ) Net cash flows from (to) operating activities 5,629 1,974 Net Cash Flows From (To) Investing Activities: Capital expenditures (4,026 ) (17,624 ) Proceeds from sale of property, plant and equipment 299 278 Capitalized software (590 ) - Short-term investments – net - (250 ) Purchase of long-term investments (285 ) (381 ) Sales or maturities of long-term investments 3,550 2,275 Net cash flows from (to) investing activities (1,052 ) (15,702 ) Net Cash Flows From (To) Financing Activities: Proceeds from sales of HNI Corporation common stock - 1,402 Purchase of HNI Corporation common stock - (22,076 ) Excess tax benefits from stock compensation - 11 Proceeds from long-term debt 60,000 117,000 Payments of note and long-term debt and other financing (72,336 ) (76,599 ) Dividends paid (9,649 ) (9,581 ) Net cash flows from (to) financing activities (21,985 ) 10,157 Net increase (decrease) in cash and cash equivalents (17,408 ) (3,571 ) Cash and cash equivalents at beginning of period 39,538 33,881 Cash and cash equivalents at end of period $ 22,130 $ 30,310 See accompanying Notes to Condensed Consolidated Financial Statements. 6 HNI Corporation and SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) April 4, Note A.Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.The January 3, 2009 consolidated balance sheet included in this Form 10-Q was derived from audited financial statements, but does not include all disclosures required by generally accepted accounting principles.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three-month period ended April 4, 2009 are not necessarily indicative of the results that may be expected for the year ending January 2, 2010.For further information, refer to the consolidated financial statements and footnotes included in HNI Corporation's (the "Corporation") annual report on Form 10-K for the year ended January 3, 2009. Note B.
